Citation Nr: 0201520	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 20 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 RO decision which reduced the rating for 
hemorrhoids from 20 percent to 10 percent.  The RO 
subsequently restored the 20 percent rating for hemorrhoids.  
The veteran has continued to appeal for a rating higher than 
20 percent for hemorrhoids.


FINDINGS OF FACT

The veteran's internal and external hemorrhoids include 
manifestations of excessive redundant tissue, tenderness, and 
a subjective history of bleeding with no evidence of bleeding 
on recent examination.


CONCLUSION OF LAW

The veteran's hemorrhoids are no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1972 to November 
1973.  His service medical records show that he was treated 
for hemorrhoids in November 1972 and March 1973.  The October 
1973 service separation examination was negative for 
hemorrhoids.

The RO granted service connection for hemorrhoids in November 
1973, assigning a noncompensable rating.  In April 1987, the 
RO increased the hemorrhoid rating to 10 percent.  In May 
1994, the RO increased the hemorrhoid rating to 20 percent.

VA outpatient records from 1999 to early 2000 contain 
isolated references to a history of hemorrhoids, although 
during this time the veteran was treated for unrelated 
conditions.

The veteran filed his current claim for an increased rating 
for his hemorrhoids in April 2000.

VA medical records show the veteran was seen in the 
rheumatology clinic in April 2000 with a chief complaint of 
multiple joint pain, and he also complained of diarrhea 
during the past few months, abdominal pain, and blood in his 
stools.  The impression was seronegative spondyloarthropathy.  
A gastrorintestinal consultation was recommended for possible 
inflammatory bowel disease.

In May 2000, the veteran was given a VA rectum and anus 
examination.  He reported that he had internal and external 
hemorrhoids, and had occasional bleeding and itching.  He 
said he had hygiene difficulty as a result of the external 
hemorrhoids, and stated that he wore tissues or a pad to keep 
soilage from becoming a problem.  He further stated that he 
used Preparation H for treatment.  On objective examination, 
the examiner found two external hemorrhoids, which were not 
inflamed and non-tender.  Internal examination was very 
tender with several engorged internal hemorrhoids revealed.  
There was no blood upon examination, and rectal tone was 
normal.  No fissures or ulcerations were observed.

In June 2000, the RO proposed a reduction in the hemorrhoid 
rating from 20 percent to 10 percent based upon improvement 
in the veteran's condition.  In August 2000, the RO reduced 
the hemorrhoid rating to 10 percent, effective November 1, 
2000.

The veteran filed his substantive appeal in April 2001, 
asserting persistent bleeding and itching and the presence of 
blood in his stool.

In May 2001, the veteran was given an additional VA rectum 
and anus examination.  He said he had hemorrhoids, that he 
had bleeding associated with defecation two to three times 
per week, and that he experienced rectal pain and itching.  
He stated that he used Preparation H and suppositories for 
treatment, and that he wore tissues following defecation 
because of fecal soilage.  He also indicated that he had 
never had hemorrhoid surgery.  Physical examination showed 
redundant tissue externally, with no inflammation at the time 
of examination.  Internally, there was tenderness with 
varicosities, and no evidence of bleeding.  The examiner's 
impression was both internal and external hemorrhoids.  It 
was noted that the veteran's rectal tone was normal.  The 
examiner also indicated that the amount of redundant tissue 
present would create difficulty with cleansing, and therefore 
fecal soilage would be a problem.  A complete blood count 
study was ordered, and laboratory results included slightly 
low results for red blood cells, white blood cells, 
hemoglobin, and hematocrit.

In July 2001, the RO restored the previous 20 percent rating 
for hemorrhoids, effective November 1, 2000, the date from 
which the rating had been reduced.

The veteran continued to appeal for a rating higher than 20 
percent for hemorrhoids.  In written argument in October and 
November 2001, his representative noted that the 20 percent 
rating was the maximum for hemorrhoids under Diagnostic Code 
7336.  It was argued, however, that in light of evidence of 
soiling, an additional rating or alternative rating at a 
higher level was warranted under Diagnostic Code 7334 for 
prolapse of the rectum.

Analysis

The veteran seeks a rating higher than 20 percent for his 
hemorrhoids.  The file shows that through correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained and VA 
examinations have been given.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

External or internal hemorrhoids are rated as 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned with persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The recent medical evidence, including two VA examinations, 
shows the veteran has internal and external hemorrhoids, with 
manifestations of excessive redundant tissue, tenderness, and 
a subjective history of bleeding but no evidence of bleeding 
on recent examination.  Fissures were not noted on the recent 
examinations.  There has been no medical assessment of anemia 
secondary to hemorrhoids, although the Board notes the 
findings on the complete blood count at the last examination 
raise a question of anemia.  Assuming there is secondary 
anemia from the hemorroids, such is one of the criteria for a 
20 percent rating.

An increased rating is not available under Diagnostic Code 
7336 for hemorrhoids, as the veteran is already rated at the 
maximum amount of 20 percent allowed under that code.  

The veteran's representative, noting references to soiled 
underwear, has argued that an additional or alternative 
higher rating is warranted under Diagnostic Code 7334 which 
pertains to prolapse of the rectum.  However, the medical 
evidence shows no prolapse of the veteran's rectum, from 
hemorroids or from any other cause.  The recent VA 
examinations noted normal rectal tone.  Reference at the 
examinations to the veteran's report of soiled underwear 
pertains to his difficulty in cleansing/wiping himself after 
a bowel movement due to excessive redundant tissue; such does 
not refer to impairment of sphincter control or rectal 
leakage.  The excessive redundant tissue is one of the 
criteria for a 10 percent rating under Code 7336 for 
hemorroids.  In any event, there is no prolapsed rectum 
associated with the hemorroid condition, and a rating under 
Code 7334 for rectal prolapse is not in order.

As noted, the veteran is receiving the maximum 20 percent 
schedular rating for hemorroids.  The Board does not have the 
authority to assign a higher extraschedular rating, under 
38 C.F.R. § 3.321(b)(1), in the first instance, and under the 
circumstances of this case there is no basis to refer the 
matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors simply 
do not appear in the present case, and the schedular 20 
percent rating which has been assigned adequately compensates 
the veteran for the industrial impairment related to his 
hemorroids.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

As the preponderance of the evidence is against the claim for 
a higher rating for hemorrhoids, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher rating for hemorrhoids is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

